SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

209
KA 10-01792
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMES R. COOPER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KIMBERLY J. CZAPRANSKI
OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John L.
DeMarco, J.), rendered July 21, 2010. The judgment convicted
defendant, upon a nonjury verdict, of grand larceny in the fourth
degree (five counts), petit larceny (two counts) and criminal mischief
in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Cooper ([appeal No. 1] ___ AD3d
___ [May 8, 2015]).




Entered:   May 8, 2015                             Frances E. Cafarell
                                                   Clerk of the Court